LOTTINGER, Judge.
This is a suit by Southern Farm Bureau Casualty Insurance Company to recover sums paid to its insurer as a result of a one motor vehicle accident. The defendants are Chrysler Corporation, the manufacturer, Dixie Auto Sales the seller of the vehicle in question and the State of Louisiana, through the Department of Highways. The Trial Court rendered judgment in favor of plaintiff and against defendants and defendants have taken this appeal.
This matter was consolidated for purposes of trial with another suit entitled, “Allie Breaux et als v. Louisiana Department of Highways, et al" Number 11346, on the Docket of this Court, 347 So.2d 1290. For the reasons given in the opinion this day rendered in Suit No. 11346,. the judgment of the Trial Court is, affirmed, all costs of this appeal to be paid by defendants-appellants.
AFFIRMED.